Exhibit 10.5

Supplemental Retirement Plan

for Donald W. Bogus

(As Amended and Restated January 1, 2009)

In addition to the benefits accrued under The Lubrizol Corporation Pension Plan
and Employees’ Profit Sharing and Savings Plan, and any accrued benefits under
the associated excess plans, Lubrizol will also establish a supplemental
retirement plan on behalf of Donald W. Bogus with the following terms and
conditions:

 

1) On Mr. Bogus’ first day of employment, and on each anniversary of that date
thereafter, 500 phantom shares of Lubrizol stock will be credited to a
supplemental retirement account on Mr. Bogus’ behalf. In addition, 500 phantom
shares of Lubrizol stock will be credited to the supplemental retirement account
on Mr. Bogus’ behalf on January 2, 2009, provided Mr. Bogus signs a General
Release provided Lubrizol.

 

2) If Mr. Bogus works until age 65, over the 12 year period a total of 6,000
phantom shares would be credited to the account.

 

3) Dividends on accumulated phantom shares will be posted throughout the year
and will be used as the basis for purchasing additional phantom shares under the
plan.

 

4) In the event of a change in control, as defined in the Executive Employment
Agreement, or at the time of Mr. Bogus’ death, Lubrizol would fully credit the
account with the remaining balance of the 6,000 phantom shares.

 

5) In the event of Mr. Bogus’ death, the account balances will be paid as
follows:

(a) If Mr. Bogus is entitled to a benefit under The Lubrizol Corporation 2005
Officers’ Supplemental Retirement Plan (SORP), the account balances under this
Plan will be paid at the same time and in the same form of payment as the
benefit under SORP.

(b) If Mr. Bogus is not entitled to a benefit under SORP, the account balances
under this Plan will be paid in a lump sum to his estate within 60 days after
his death.

 

6) In the event of Mr. Bogus’ separation from service, the account balances will
be paid as follows:

(a) If Mr. Bogus is entitled to a benefit under SORP, the account balances under
this Plan will be paid at the same time and in the same form of payment as the
benefit under SORP.

(b) If Mr. Bogus is not entitled to a benefit under SORP, the account balances
under this Plan will be paid in a lump sum within 60 days after the six month
anniversary of Mr. Bogus’ separation from service.

 

7) Phantom shares accumulated under the plan will be included when considering
share ownership objectives under the Executive Council Ownership Guidelines.



--------------------------------------------------------------------------------

8) Amounts may be withheld at the time of distribution for tax purposes.
Mr. Bogus, or his estate, may elect distribution in the form of shares or cash
at the time of distribution for phantom shares that are attributable to
deferrals prior April 1, 2004. For phantom shares that are attributable to
deferrals on or after April 1, 2004, the distribution will be a cash amount
equal to the number of phantom shares multiplied by the closing price per common
share of The Lubrizol Corporation on the New York Stock Exchange Composite
Transactions Reporting System on the date of death or separation from service.

 

9) As the shares are unregistered, certain restrictions on selling/trading may
apply at the time of distribution.

 

10) The Medicare tax on the increase in the value of the account year over year
will be entered into Mr. Bogus’ pay on an annual basis.